Title: John Adams to Abigail Adams, 2 October 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia Octr. 2. 1775
     
     Every Thing here is in as good a Way as I could wish, considering the Temper and Designs of Administration. I assure you, the Letters have had no such bad Effects, as the Tories intended, and as some of our shortsighted Whiggs apprehended: so far otherwise that I see and hear every day, fresh Proofs that every Body is coming fast into every political Sentiment contained in them. I assure you I could mention compliments passed upon them: and if a serious Decision could be had upon them, the public Voice would be found in their Favour.
     But I am distressed with Cares of another Kind. Your two Letters are never out of my Thoughts. I should have mounted my Horse this day for Braintree, if I had not hopes of hearing further from you in a Day or two.
     However, I will hope that your Prospects are more agreable than they were, and that the Children are all better as well as the rest of the Family and the Neighbours. If I should hear more disagreable Advices from you I shall certainly come home, for I cannot leave you, in such Affliction, without endeavouring to lessen it, unless there was an absolute Necessity of my staying here, to do a Duty to the Public, which I think there is not.
     I must beg to be excused my dear from hinting any Thing for the future of public Persons or Things. Secrecy is so much exacted: But thus much I can say, that I never saw so serious and determined a Spirit.
     I must also beseech you to be cautious what you write to me and by whom you send. Letters sent to the Care of Coll. Warren, will come Safe.
     My Regards with all proper Distinctions to my Relations and yours, my Friends and yours, my Acquaintances and yours.
     This will go by Major Bayard, a Gentleman of the Presbyterian Perswasion in this City, of excellent Character to whom I am indebted for a great many Civilities.
     